   Case: 1:04-cr-00778 Document #: 751 Filed: 11/19/18 Page 1 of 2 PageID #:2391



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
                    v.                     )
                                           )
 WILLIAM KURCZODYNA,                       )
                                           )           No. 04 CR 778-5
                             Defendant,    )
                                           )           Judge Kendall
 FIDELITY SERVICE COMPANY, INC, )
 FIDELITY MANAGEMENT TRUST                 )
 COMPANY,                                  )
                                           )
          Third Party Citation Respondents )

                                    NOTICE OF MOTION

       To:    See attached service list.

       PLEASE TAKE NOTICE that on November 27, 2018, at 9:30 a.m. at the opening of

court or as soon thereafter as counsel may be heard, I will appear before Judge Kenadll in the

courtroom usually occupied by her in the Everett McKinley Dirksen United States Courthouse,

219 South Dearborn Street, Chicago, Illinois, or before such other judge who may be sitting in

her place and stead, and present the attached Motion of the United States for Turnover Order at

which time and place you may appear, if you see fit.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ Scott D. Heffron
                                               SCOTT D. HEFFRON
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               312-886-4190
                                               scott.heffron@usdoj.gov
   Case: 1:04-cr-00778 Document #: 751 Filed: 11/19/18 Page 2 of 2 PageID #:2392



                                     Certificate of Service

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case Filing (ECF), the following

documents:

               MOTION OF THE UNITED STATES FOR TURNOVER ORDER and
               NOTICE OF MOTION

were served pursuant to the district court’s ECF system as to ECF filers, if any, and was sent by

first-class mail on or before November 19, 2018, to the following non-ECF filers:

William Kurczodyna

Mt. Prospect, Illinois

Fidelity Investments
Attn. Legal Operations
100 Crosby Parkway
Covington, Kentucky 41015
via e-mail: joseph.bacon@fmr.com

                                                 s/ Scott D. Heffron
                                                 SCOTT D. HEFFRON
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 312-886-4190
                                                 scott.heffron@usdoj.gov
